Citation Nr: 9919006	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right distal radius, currently evaluated 
as zero percent disabling.

2.  Whether the veteran's claim of entitlement to service 
connection for lumbosacral strain is well grounded.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for lumbosacral strain and granted service 
connection for a fracture of the right distal radius and 
assigned a disability rating of zero percent.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the disability rating assigned for his 
service-connected residuals of a right distal radius 
fracture.


FINDINGS OF FACT

1.  The veteran's service-connected fracture of the right 
distal radius is characterized by malunion of the radius with 
bad alignment and some limitation of supination.

2.  There is no competent medical evidence of record of a 
nexus between the veteran's lumbosacral strain and his 
service.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected residuals of a fracture of the right distal 
radius have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5212 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation for the residuals of a fracture of the 
right distal radius

Factual Background

Service medical records show that in May 1994, the veteran 
suffered a right distal radius fracture after he was thrown 
from a bull during a Naval rodeo.  In a hospital report dated 
in May 1994, a physician noted that that the veteran had 
landed on his outstretched hand, which resulted in a Colles 
fracture, causing 35 degrees dorsal angulation and 20 percent 
displacement.  The veteran was treated with a double splint 
and elevation, and given Tylenol and Motrin for the pain.  
During a physical examination for separation conducted later 
that same month, an examiner noted abnormal range of motion 
in the upper extremities and a history of a right distal 
fracture.

In August 1994, the veteran filed a claim of entitlement to 
service connection for the residuals of a right distal 
fracture.  In October 1994, a VA general medical examination 
was conducted.  The VA examiner noted limited range of motion 
in supination of the forearm, and that the veteran's 
disability would be further addressed by a specialist.  A VA 
radiologist noted a deformity of the distal radius with an 
old, united fracture.  The radiologist also noted that the 
styloid process of the ulna is separated, which is likely due 
to an old trauma.  In November 1994, the veteran failed to 
report for a VA orthopedic examination.

In April 1995, the RO granted the veteran's claim of 
entitlement to service connection for a fracture of the right 
distal radius, and assigned a zero percent disability rating, 
effective August 2, 1994.  The veteran subsequently filed a 
notice of disagreement with the disability rating assigned in 
which he contended that his private physician had said that 
his condition was so bad that he needed surgery.

In July 1995, Dr. E.D. submitted a letter indicating that he 
had treated the veteran for the residuals of his right distal 
fracture in October 1994.  The physician found that the 
veteran's injury had healed with a shortening of the radius, 
which resulted in limitation of supination in his right 
forearm.  The physician noted that X-rays showed good 
flexion, extension, and pronation, but that he only had 50 
percent of normal supination.  He explained that the 
veteran's fracture had shortened and healed solidly with good 
bone formation, but that the ulna was left relatively longer, 
which led to his current condition.  The physician indicated 
that he would like to have the VA surgically correct this, 
but that "so far they have put him off".

In November 1995, the veteran was provided a local hearing at 
the RO.  The veteran testified that he was employed as a 
general laborer at a lumber company, but due to his 
disability, is now working as a driver.  He also testified 
that he experiences pain in his wrist when lifting items, and 
that he often wears a brace, but indicated that he does not 
experience swelling or redness.

In April 1997, the Board remanded the veteran's case to 
obtain a VA orthopedic examination of the veteran's right 
wrist.  The Board also instructed the RO to find records of 
an October 1994 orthopedic examination that was referred to 
by the October 1994 VA general medical examiner.

In March 1998, the RO received VA records that indicate that 
on November 1, 1994, the veteran had failed to report for a 
VA orthopedics examination.

In July 1997, in accordance with the Board's instructions, 
the veteran was provided with a VA orthopedics examination.  
During this examination, the veteran reported that he is 
right-handed, works as a welder, and that his primary 
problems are with supination, especially while attempting to 
lift objects when his hand is in the supinated position.  X-
rays showed that the veteran has 32 degrees of volnar 
angulation of the radius with radial shortening when compared 
with the ulna.  The VA examiner noted that the ulnar styloid 
has a nonunion that is appreciated on the radiographs, but 
that the remaining carpal bones are essentially normal.  The 
VA examiner found that the veteran could flex his wrist to 50 
degrees, extend to 60 degrees, supinate to 70 degrees, and 
pronate to 90 degrees.  The examiner also noted that the ulna 
was deviated to 32 degrees and that the radius was deviated 
to 28 degrees.  The examiner also noted that flexion and 
normal neutral position could be appreciated on the dorsal 
aspect of the wrist on palpitation. 

The 1997 VA examiner concluded that the veteran has malunion 
of his right distal radius, status-post fracture that will 
most likely require either a radial lengthening or an ulnar 
shortening to balance out his hand and allow him to go into 
full supination.  The examiner noted that at the time of 
examination, the veteran symptoms ranged from mild to 
moderate, depending upon activity levels. 

The veteran was scheduled for another VA examination on 
January 12, 1999.  On January 12, the veteran failed to 
report for this examination.  The veteran's brother indicated 
that the veteran would contact the VA himself regarding the 
examination.  To date, no correspondence or other contact has 
been received from the veteran regarding his failure to 
report.

In a supplemental statement of the case dated in February 
1999, the RO notified the veteran that because he failed to 
report for his January 1999 VA examination, evidence which 
might have been material to the outcome of this claim could 
not be considered.


Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Under Diagnostic Code 5212, malunion of the radius with bad 
alignment involving either the major or minor extremity will 
be evaluated as 10 percent disabling.  Nonunion in the lower 
half of the radius involving either the major or minor 
extremity will be rated as 20 percent disabling.  Nonunion in 
the upper half with false movement, but without loss of bone 
substance or deformity, will be rated 20 when involving the 
minor extremity or 30 percent when involving the major 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted if supination is limited to 30 degrees or less, and 
a 20 percent evaluation if pronation is limited so that the 
motion of the hand is lost beyond the last quarter of the 
arc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.

Under Diagnostic Code 5215, which pertains to limitation of 
motion of the wrist, a 10 percent disability evaluation is 
warranted for dorsiflexion of less than 15 degrees, and for a 
10 percent disability evaluation is warranted for palmar 
flexion limited in line with the forearm.  This provision is 
the same for disabilities of either the major or minor wrist.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107.  In April 1997, 
the Board remanded this case so that a VA orthopedic 
examination of the veteran's right wrist could be scheduled.  
As noted above, the requested examination was completed in 
July 1997. 

The Board notes that the veteran failed to report for a VA 
examination in connection with this appeal which was 
scheduled for January 12, 1999.  There is no explanation in 
the record as to why this additional examination was deemed 
to be necessary by the RO.  To date, no correspondence or 
other contact has been received from the veteran regarding 
his failure to report.  

The Board observes that 38 C.F.R. § 3.326(a) (1998) provides, 
in part, that individuals for whom examinations have been 
authorized and scheduled are required to report to such 
examinations.  38 C.F.R. § 3.655 (1998) addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.

If the veteran wished to fully develop the evidence in this 
case, he had the responsibility of reporting for the 
scheduled January 1999 examination.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  However, in the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a hearing and an earlier VA 
examination, there is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim, and there is no reason stated 
as to why the January 1999 examination was needed.  
Accordingly, rather than denying the claim under 38 C.F.R. 
§ 3.655, the Board will rate the veteran's disability based 
on the evidence now of record.

The veteran's service-connected residuals of a right distal 
fracture are currently assigned a zero percent disability 
rating under Diagnostic Code 5215.  To warrant a 10 percent 
disability rating under this criteria, the veteran's 
disability would have to limit dorsiflexion to less than 15 
degrees, or limit plantar flexion in line to the forearm.  
Although some limitation was noted in various ranges of 
motion during the 1997 VA examination, the VA examiner did 
not find limitation of motion in either dorsiflexion or 
plantar flexion to the degree that would be required under 
this criteria.  Further, the veteran's private physician, Dr. 
E.D., indicated that he found that the veteran has good 
flexion, extension, and pronation, and is only limited in 
supination.

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Accordingly, the Board has considered whether the veteran's 
disability would be more appropriately rating under 
Diagnostic Code 5213, which allows for a 10 percent 
evaluation for limitation of supination to 30 degrees.  
However, while limitation of supination is noted in both of 
the VA examiners' reports, and in the findings of Dr. E.D., 
the veteran's supination was not found to be limited to 30 
degrees, which would be necessary in order to warrant a 
compensable evaluation.

The Board has also considered the criteria of Diagnostic Code 
5212, which allows for a 10 percent disability evaluation for 
malunion of the radius with bad alignment.  The 1997 VA 
examiner diagnosed the veteran with malunion of his right 
distal radius that would require radial lengthening or ulnar 
shortening to balance out his hand.  The VA examiner 
specifically noted that the veteran has 32 degrees of volnar 
angulation of the radius with radial shortening compared to 
the ulna.  The Board also notes that the VA radiologist 
reported a healed fracture deformity of the distal radius 
with 20-25 degrees palmar tilt of the radio-carpal joint, and 
that Dr. E.D. had found that the veteran's injury had healed 
with a shortening of the radius, which was causing his 
limitation of supination.

Accordingly, the Board finds that the veteran's disability is 
more appropriately rated under the criteria of Diagnostic 
Code 5212.  Because the veteran does appear to have malunion 
of the radius with bad alignment, the Board finds that a 
disability rating of 10 percent is warranted.  The Board 
further finds that a higher evaluation of 20 percent under 
this criteria is not warranted, as there is no competent 
medical evidence of record, in particular no X-ray evidence, 
indicating that the veteran has a nonunion of the upper half 
of the radius.  No physician has suggested that nonunion is 
present in this case.

The Board has also given consideration to whether other 
factors present, including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45, warrant 
the assignment of a higher evaluation.  See DeLuca, 8 Vet. 
App. at 205-07.  While the veteran has complained of pain in 
his right wrist, there is no medical evidence of record which 
indicates that such pain, itself, causes limitation of 
motion.  The veteran has made no complaints of any weakened 
movement, excess fatigability, or incoordination.  There has 
also been no showing of ankylosis, weakness, atrophy, 
fasciculation, or deformity greater than the impairment 
recognized by the veteran's current evaluation for malunion 
of the radius.  Hence, the Board finds that an evaluation 
higher than 10 percent is not warranted for the veteran's 
residuals of a right distal radius fracture on the basis of 
functional disability.

In sum, the Board finds that the competent medical evidence 
of record demonstrates that the veteran's service-connected 
residuals of a right distal radius fracture are manifested by 
malunion of the radius.  Therefore, a 10 percent evaluation 
is granted under the criteria of Diagnostic Code 5212.

Service connection claim for lumbosacral strain

Factual Background

Upon entrance into service, the veteran indicated that he had 
no history of recurrent back pain.  In a report of medical 
examination dated in June 1991, an examiner noted normal for 
the veteran's spine.

Service medical records reflect that in October 1992, the 
veteran was treated for mid-back pain.  The veteran reported 
that he had been experiencing back pain for over two weeks, 
which was aggravated by sitting or standing, but alleviated 
by lying flat on his back.  He denied radiating pain, and 
reported a history of having fallen six years earlier, which 
had caused him back pain that resolved within a couple of 
days.  The examiner found slight discomfort with palpitation 
to the back and full range of motion with discomfort only at 
full extension.  The examiner diagnosed the veteran with back 
strain.

A week later, the veteran returned for further treatment and 
indicated that his pain had not resolved after 5 days of 
light duty.  He denied that his symptoms were worsening but 
indicated that the pain radiated up to his neck and into his 
left shoulder.  He also reported that he awoke with a 
numbness in his upper extremities that resolved within a few 
minutes of waking up.  The examiner noted tenderness along 
the spine with palpitation, and that chin-to-chest was normal 
with some discomfort to the upper back.  The examiner also 
noted full range of motion with discomfort only at lateral 
rotation to the right and with right side bending, and 
diagnosed the veteran with levator scapulae strain.

The veteran returned for treatment once more that month and 
indicated that his discomfort was much less, and that his 
pain only returns mildly after long periods of standing.  He 
indicated that when present, the pain radiates to the base of 
his neck.  The examiner noted no discomfort with forward or 
right side bending and full range of motion with only slight 
discomfort with lateral rotation to the right.  The examiner 
diagnosed the veteran with resolving back strain.

Subsequent service medical records are negative for any 
further treatment for back strain.  Upon separation from 
service, an examiner noted normal for the veteran's spine.  
In a report of medical history dated in May 1994, the veteran 
indicated that he did not have a history of recurrent back 
pain.

As noted above, in August 1994, the veteran filed a claim of 
entitlement to service connection for a right wrist fracture.  
The veteran also indicated some "other condition" that he 
specified occurred on a ship.

In October1994, a VA general medical examination was 
conducted.  The VA examiner noted full range of motion in the 
back and spine, and no localized tenderness.  A VA 
radiologist noted that vertebral bodies, intervertebral 
spaces, and foramina are all normal.  The radiologist also 
noted that the facet joints and posterior elements are 
preserved, and that the sacroiliac joints, sacrum, and coccyx 
are all unremarkable.

In April 1995, the RO denied the veteran's claim of 
entitlement to service connection for lumbosacral strain.  
The veteran subsequently filed a notice of disagreement with 
this decision.

During his November 1995 hearing, the veteran indicated that 
he had injured his back in August 1992 after lifting an 
ammunition block on a ship.  He testified that since service, 
he has experienced ongoing problems with his lower back.  He 
testified that he wears a back brace at work, but is not on 
any medication for his back.  He indicated that his back 
hurts most in the morning, and that it also feels stiff for a 
period of time after he wakes up.

As noted above, in April 1997, the Board remanded the 
veteran's claims so the RO could schedule a VA orthopedics 
examination.  The Board indicated that the VA examiner should 
provide an opinion as to the etiology of the veteran's 
claimed lumbosacral strain.

During the June 1997 VA orthopedic examination, the VA 
examiner noted essentially normal lumbosacral spine x-rays.  
The examiner found that the veteran could flex his back to 
110 degrees, extend to 15 degrees, and bend side-to-side 25 
degrees each way, and that deep tendon reflexes were 
uniformly symmetrical bilaterally.  The VA examiner concluded 
that the veteran apparently has had lumbosacral spine strain 
in the past that occasionally gives him some muscular 
discomfort, but that he is "minimally symptomatic at this 
time and he has no symptoms presently".  The VA examiner's 
report is negative for any opinion as to the etiology of the 
veteran's back strain.  A VA radiologist noted subtle 
narrowing of the L4-5 discs that may correlate with some 
degenerative changes of the discs.  The VA radiologist also 
noted slight accentuation of lumbar lordosis with mild L5-S1 
facet joint sclerosis.

As noted above, the RO scheduled the veteran for another 
orthopedic examination.  The veteran failed to report for the 
VA examination.  In a February 1999 Supplemental Statement of 
the Case, the RO informed the veteran that it was deciding 
the issue based on the evidence of record in light of his 
failure to report for the VA examination in January 1999.

Applicable Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for chronic 
disabilities, if shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  For the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 
Vet. App. at 488, 495-496 (1997).

The threshold question regarding this issue is whether the 
veteran's claim for service connection is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court determined that a well-grounded claim consists of 
(1) a medical diagnosis of a current disability, (2) lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and (3) competent medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  

Analysis

As stated above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In this 
case, the veteran essentially contends that he suffers from 
lumbosacral strain, which he claims was incurred during 
service.

With respect to the first element of Caluza, the Board finds 
that there is a competent medical diagnosis of a current 
disability.  The June 1997 VA examiner found that the veteran 
has suffered from lumbosacral strain in the past that still 
occasionally gives him some muscular discomfort, although the 
examiner noted that the veteran was minimally symptomatic at 
the time of examination.

The Board further finds that with respect to the second 
element of Caluza, the veteran has submitted evidence of the 
incurrence or aggravation of a disease or injury in service.  
The Board notes the October 1992 service medical records 
which show multiple diagnoses of back strain.

However, with respect to the third element of Caluza, the 
Board finds that the veteran has not submitted competent 
medical evidence of a nexus between his current disability 
and service.  The Board notes that in the April 1997 remand, 
the VA examiner was instructed to provide an opinion as to 
the etiology of the veteran's lumbosacral strain, and that in 
the June 1997 VA orthopedic examination report, the examiner 
failed to do so.  However, in December 1998, the RO scheduled 
another VA orthopedic examination to be conducted in 
accordance with the Board's remand instructions.  The record 
shows that the veteran failed to report for this examination.  
In light of the veteran's failure to report, the Board, as 
required by law, must render its decision based on the 
evidence now before it, and there is no competent medical 
evidence presently of record that provides a plausible nexus 
between the veteran's current disability and service.  See 38 
C.F.R. § 3.655(a), (b) (1998).

The Board observes that the situation presented in this case 
is different from the situation  covered by Stegall v. West, 
11 Vet. App. 268 (1998).  In Stegall, the Court has stated 
that where remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  In this case, the RO attempted to comply with the 
remand orders of the Board by ordering another VA examination 
to obtain necessary information.  The Board's remand orders 
were frustrated, not by the RO, but by the veteran, who 
failed to report for the scheduled examination and who has 
not since contacted the RO with an explanation.

In light of the Court's holding in Savage v. Gober, 10 Vet. 
App. 488 (1997), the Board has considered whether the veteran 
has demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present disability and 
service.  The Board notes that the veteran was first treated 
for a back strain in service in October 1992, and that the 
veteran filed his claim for service connection within four 
months of his discharge from service in May 1994.  However, 
the last treatment record in October 1992 notes that the 
veteran's back pain was "resolving", and subsequent service 
medical records are negative for any treatment regarding back 
pain.  The Board notes that upon separation, an examiner 
noted normal for the veteran's spine, and the veteran himself 
indicated that he had no history of recurrent back problems.  

Additionally, during the veteran's October 1994 general 
medical examination, the VA examiner noted full range of 
motion in the veteran's spine with no localized tenderness, 
and made no findings, and reported no complaints, regarding 
any back problem.  The Board acknowledges that the VA 
examiner stated that the veteran's back was to be further 
evaluated by a VA specialist.  However, the record shows that 
in November 1994, the veteran failed to report for this 
specialist examination.  

Accordingly, as the service medical records indicate that the 
veteran's back strain suffered in October 1992 had apparently 
resolved itself, and because subsequent service medical 
records, the discharge examination, and the October 1994 VA 
examination are all negative for any indications of back 
problems, the Board finds that the veteran has not 
demonstrated a continuity of symptomatology sufficient to 
establish a nexus between his current disability and service.  

As noted above, the 1997 VA examiner indicated that the 
veteran suffers from occasional lumbosacral strain.  However, 
the examiner did not provide any link between this occasional 
lumbosacral strain and the back strain the veteran 
experienced in October 1992.  Accordingly, in the absence of 
medical nexus evidence, the third prong of Caluza has not 
been satisfied and the veteran's claim fails.

The veteran himself has contended that a link exists between 
his injury in service and his lumbosacral strain.  However, 
where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Caluza, 
7 Vet. App at 506.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Board finds that the veteran has failed to submit 
competent medical evidence of a nexus between his current 
disability and service, and therefore, the veteran has failed 
to submit evidence of a well-grounded claim.  Accordingly, 
the veteran's claim of entitlement to service connection for 
lumbosacral strain is denied.

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the veteran has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of her claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the veteran.

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has recently 
held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would render the veteran's claim 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well grounded.


ORDER

An increased evaluation, 10 percent, for the residuals of a 
fracture of the right distal radius is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits


A well-grounded claim having not been submitted, the 
veteran's claim of entitlement to service connection for 
lumbosacral strain is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

